UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K/A þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-16435 Vermont 03-0284070 (State of Incorporation) (IRS Employer Identification Number) Address of Principal Executive Offices: 4oute 5, Derby, Vermont 05829 Registrant's telephone number, including area code: (802) 334-7915 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of each exchange on which registered NONE NONE Securities registered pursuant to Section 12(g) of the Act: Common Stock - $2.50 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES o NO þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the ActYES o NO þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES þ NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Ko Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer”, “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES o NO þ As of June 30, 2012 the aggregate market value of the voting stock held by non-affiliates of the registrant was $43,111,072, based on a per share trade price on June 26, 2012 of $10.07, as reported on the OTC Link® system maintained by the OTC Markets Group Inc.For purposes of the calculation, all directors and executive officers were deemed to be affiliates of the registrant.However, such assumption is not intended as an admission of affiliate status as to any such individual. There were 4,810,735 shares outstanding of the issuer's class of common stock as of the close of business on March 14, 2013. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Annual Report to Shareholders for the year ended December 31, 2012 are incorporated by reference to Part I of this Report. Portions of the Annual Report to Shareholders for the year ended December 31, 2012 are incorporated by reference to Part II of this report. Portions of the Proxy Statement for the Annual Meeting of Shareholders to be held May 14, 2013 are incorporated by reference to Part III of this report. EXPLANATORY NOTE:The sole purpose of this Amendment to the Community Bancorp. Annual Report on Form 10-K is to correct the cover sheet to the report in order to indicate that disclosure of delinquent filers pursuant to Item 405 of RegulationS-K will be contained in the definitive proxy statement incorporated by reference in Part III of this report. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMMUNITY BANCORP. Date:April 4, 2013 By: /s/Stephen P. Marsh Stephen P. Marsh, President and Chief Executive Officer
